SO ORDERED.

SIGNED this 16th day of June, 2020.




 ________________________________________________________________________




           IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF KANSAS

 In re: Mobile Addiction, LLC,
                                                                Case No. 19-11449
          Debtor.
     _______________________________________________________________
        Agreed Order Resolving United States Trustee’s Motion
              to Compel Compliance With Section 345(b)
     _______________________________________________________________

        This matter comes before the Court for hearing on May 21, 2020,

 on the United States Trustee’s Motion to Compel Compliance With

 Section 345(b).1 Christopher T. Borniger appears for the United

 States Trustee. Nicholas R. Grillot appears for debtor Mobile




 1   Doc. #192.




                  Case 19-11449   Doc# 285   Filed 06/16/20   Page 1 of 4
In the United States Bankruptcy Court for the District of Kansas
In re Mobile Addiction, LLC
Case No. 19-11449
Agreed Order Resolving United States Trustee’s Motion to Compel Compliance
     With Section 345(b)
Page 2


Addiction, which filed a response.2 Thomas J. Lasater appears for

creditor VIP Wireless. David Prelle Eron appears for the official

committee of unsecured creditors.

         After hearing statements from the parties and reviewing the

file, the Court finds:

       1.      Mobile Addiction filed its chapter 11 petition on July 30,

2019.3

       2.      VIP Management, LLC—a wholly owned subsidiary of

creditor VIP Wireless—has controlled the debtor’s day-to-day

operations under a management agreement approved by the Court on

September 27, 2019.4

       3.      VIP Management maintained an operating account for the

debtor at TD Bank with balances sometimes exceeding the $250,000

limit for insurance provided by the Federal Deposit Insurance Corp.



2   Doc. #205.
3   Doc. #1.
4   Doc. #98.



                                            2
                 Case 19-11449   Doc# 285       Filed 06/16/20   Page 2 of 4
In the United States Bankruptcy Court for the District of Kansas
In re Mobile Addiction, LLC
Case No. 19-11449
Agreed Order Resolving United States Trustee’s Motion to Compel Compliance
     With Section 345(b)
Page 3


    4.   On March 24, 2020, the United States Trustee filed its

motion to compel compliance with 11 U.S.C. § 345(b) of the

Bankruptcy Code to ensure that all estate funds are protected in

accordance with the statute.

    5.   VIP agrees that within 14 days of the date of this Order, it

will cause TD Bank to bring the operating account into compliance

with § 345(b).

    IT IS SO ORDERED.

                                  # # #


Prepared and submitted by:

ILENE J. LASHINSKY,
UNITED STATES TRUSTEE

By Christopher T. Borniger, No. 24692
301 N. Main St., Suite 1150
Wichita, KS 67202
316-269-6216 (phone)
316-269-6182 (fax)
Christopher.T.Borniger@usdoj.gov




                                       3
            Case 19-11449   Doc# 285       Filed 06/16/20   Page 3 of 4
In the United States Bankruptcy Court for the District of Kansas
In re Mobile Addiction, LLC
Case No. 19-11449
Agreed Order Resolving United States Trustee’s Motion to Compel Compliance
     With Section 345(b)
Page 4


Approved by:

HINKLE LAW FIRM, LLC

By: Nicholas R. Grillot, No. 22054
1617 N. Waterfront Parkway, Suite 400
Wichita, KS 67202
316-660-6211 (phone)
316-660-6523 (fax)
ngrillot@hinklaw.com


FLEESON, GOOING, COULSON & KITCH, LLC

By: Thomas J. Lasater, No. 11440
301 N. Main St., Suite 1900
Wichita, KS 67202
316-267-7361 (phone)
316-267-1754 (fax)
tlasater@fleeson.com




                                       4
            Case 19-11449   Doc# 285       Filed 06/16/20   Page 4 of 4
